Citation Nr: 1123815	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-11 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for compression fracture of the T-8, originally claimed as a back injury.

2.  Entitlement to service connection for degenerative changes of the cervical spine.

3.  Entitlement to service connection for lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from October 1969 to March 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for a compression fracture of T-8 after finding that new and material evidence had not been submitted, and which denied service connection for cervical spine degenerative changes and for lumbar spine disorder.  The Veteran disagreed and perfected his appeal.  In March 2009 he testified before the Decision Review Officer at the RO, and a transcript is of record.  

The issues of whether new and material evidence has been submitted to reopen service connection for compression fracture at T-8, entitlement to service connection for cervical spine degenerative changes, and entitlement to service connection for lumbar spine disorder are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In June 2011 a statement from the Veteran was dated stamped as having arrived directly at the Board.  That statement was accompanied by a copy of the May 2007 decision letter by the Social Security Administrative Law Judge which granted Social Security disability benefits.  While the Veteran's Social Security disability determination transmittal form has been of record since 2009, in addition to underlying medical evidence, the May 2007 letter by the administrative law judge, in which the judge summarized the evidence before him, made findings, and articulated the disabilities found, was not in the record.  This letter contains evidence that is new to the record, and which may be relevant to all three claimed spine disorders.  

There was no waiver of RO review expressed by either the Veteran or his representative.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  Therefore, the Board is remanding this matter to the RO for its review and the issuance of a supplemental statement of the case, as appropriate.

Accordingly, the issues of whether new and material evidence has been submitted to reopen service connection for compression fracture at T-8 and entitlement to service connection for cervical spine degenerative changes and for lumbar spine disorder are REMANDED for the following action:

Review the submission by the Veteran regarding the claimed disorders of the spine, specifically the Social Security Administration May 2007 disability determination decision letter by the Social Security Administrative Law Judge, which was sent directly to the Board, date-stamped June 2011.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and afforded the appropriate period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


